United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4167
                       ___________________________

                                Clarence L. Scott

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

            Justin Deleon, Individually and in his Official Capacity

                     lllllllllllllllllllll Defendant - Appellant

    Dewey Young, Individually and in his Official Capacity; Steven Creek,
  Individually and in his Official Capacity; Chief of Police Kevin D. Lindsey,
Individually and in his Official Capacity; Sebastian Co Sheriff Bill Hollenbeck,
                    Individually and in his Official Capacity

                           lllllllllllllllllllll Defendants

                         Fort Smith, Arkansas, City of

                     lllllllllllllllllllll Defendant - Appellant

Fort Smith Police Department; Sebastian County, Arkansas; Sebastian County
             Sheriff’s Department; Arkansas Municipal League

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________
                             Submitted: August 3, 2017
                              Filed: August 29, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Fort Smith Police Department Officer Justin Deleon and the City of Fort Smith,
Arkansas, appeal the district court’s1 interlocutory order denying Deleon qualified
immunity on one of the excessive-force claims asserted by Clarence Scott in this 42
U.S.C. § 1983 action.

       In this interlocutory appeal, our review is limited to determining whether the
conduct that the district court found sufficiently supported for summary judgment
purposes violated Scott’s clearly established rights. See Shannon v. Koehler, 616
F.3d 855, 861 (8th Cir. 2010). We review de novo the determination that Scott is not
entitled to qualified immunity. We must decide whether the facts, construed in the
light most favorable to Scott, established a constitutional violation, and whether the
right was clearly established such that a reasonable person in Deleon’s position would
have known that his actions were unlawful. See Krout v. Goemmer, 583 F.3d 557,
564 (8th Cir. 2009). We are not bound to accept a version of events if it is blatantly
contradicted by the record such that no reasonable jury could believe it. See Ehlers
v. City of Rapid City, 846 F.3d 1002, 1010 (8th Cir. 2017). Having reviewed the
record in light of this standard, we conclude that the district court appropriately
denied Deleon qualified immunity.


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -2-
       Further, we conclude that we lack jurisdiction over Fort Smith’s arguments as
to Scott’s municipal-liability claim. See Shannon, 616 F.3d at 865-66 (dismissing for
lack of jurisdiction city’s appeal of denial of summary judgment on
municipal-liability claim where this court affirmed denial of qualified immunity as
to city police officer).

      The judgment denying qualified immunity to Deleon is affirmed, and Fort
Smith’s appeal is dismissed.
                      ______________________________




                                         -3-